           Case 19-34752 Document 323 Filed in TXSB on 10/24/19 Page 1 of 16



                                UNITED STATES BANKRUPTCY COURT
                                  SOUTHERN DISTRICT OF TEXAS
                                        HOUSTON DIVISION                                                      ENTERED
                                                                                                              10/24/2019
                                                            §
In re:                                                      § Chapter 11
                                                            §
EPIC COMPANIES, LLC,                                        § Case No. 19-34752 (DRJ)
                                                            §
                    Debtors.1                               § (Jointly Administered)
                                                            §

    ORDER AUTHORIZING AND APPROVING THE SALE OF CERTAIN ACCOUNTS
     RECEIVABLE FREE AND CLEAR OF LIENS, CLAIMS, AND ENCUMBRANCES
                          [Relates to Doc. No. 271]

           The above-referenced debtors and debtors-in-possession (collectively, the “Debtors”) filed

their Emergency Motion to Sell Certain Accounts Receivable Free and Clear of Liens, Claims, and

Encumbrances (the “Motion”)2 pursuant to Bankruptcy Code section 363, Bankruptcy Rule 6004,

and Bankruptcy Local Rule 9013-1(i) seeking authority to sell the AR Assets free and clear of

liens, claims, and encumbrances. The Court has jurisdiction over the Motion and the relief

requested in the Motion pursuant to 28 U.S.C. § 1334. The Motion is a core proceeding pursuant

to 28 U.S.C. § 157(b)(2)(N) and the Court may enter a final order on the Motion. The relief

requested by the Motion is in the best interests of the Debtors, their estates, creditors, stakeholders,

and other parties in interest and the Debtors gave sufficient and proper notice of the Motion and

related hearings. The sale of the AR Assets is an exercise of Debtors’ reasonable business

judgment. Upon consideration of the Motion and after hearing statements in support of the Motion



1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are as follows: Epic Companies, LLC (1473), Epic Diving & Marine Services, LLC (2501), Epic Applied
Technologies, LLC (5844), Epic Specialty Services, LLC (8547), Epic Alabama Steel, LLC (6835), Epic San
Francisco Shipyard, LLC (5763) and Zuma Rock Energy Services, LLC (1022). The address of the Debtors’
headquarters is: 1080 Eldridge Parkway, Suite 1300, Houston, Texas 77077.
2
    All terms not expressly defined herein shall have the meaning ascribed to them in the Motion.
                                                           1
10297847v3
        Case 19-34752 Document 323 Filed in TXSB on 10/24/19 Page 2 of 16



during proceedings before this Court, the Court finds that good and just cause exists to grant the

requested relief.

        IT IS HEREBY ORDERED THAT:

        1.     The Debtors are authorized to sell AR Assets, pursuant to the AR Agreement,

attached to this Order as Exhibit A.

        2.     The sale shall be free and clear of all liens, claims and encumbrances pursuant to

11 U.S.C. § 363(f). Any lien, claim or encumbrances on the AR Assets shall attach to the proceeds

of the sale.

        3.     Upon the consummation of the sale, all persons holding any lien, claim, interest or

encumbrance against or in the AR Assets of any kind or nature whatsoever, including all taxing

authorities, are forever barred, estopped, and permanently enjoined from asserting, prosecuting or

otherwise pursuing such lien, claim, interest or encumbrance against the Agent or the AR Assets.

        4.     The Debtors shall maintain a matrix/schedule of proceeds received over and above

the $3.7 million AR Threshold and provide a copy of such matrix/schedule to the U.S. Trustee and

the Committee every 90 days beginning upon entry of this Order.

        5.     Notwithstanding anything to the contrary contained in this Order and/or the AR

Agreement, all rights, counterclaims and defenses, including, but not limited to, contract rights,

set off and recoupment, held by any account debtor or its affiliates, including in defense of any

affirmative claim or account purchased by the Agent, are fully preserved and shall not be

prejudiced or impaired by entry of this Order. For the avoidance of doubt, all rights, counterclaims

and defenses currently held by Arena Offshore, LP (“Arena”) under any agreement between Arena

and the Debtors and/or its affiliates are preserved against the Agent, including all rights,

counterclaims and defenses currently held by Arena (if any) pursuant to section 5.2 of the Master

                                                 2
10297847v3
       Case 19-34752 Document 323 Filed in TXSB on 10/24/19 Page 3 of 16



Service Contract between Arena and Epic Companies, LLC dated June 29, 2018 or section 5.2 of

the Master Service Contract between Arena and Ranger Offshore Inc. dated March 13, 2018 as

applicable, notwithstanding the fact that no agreement between Arena and the Debtors and its

affiliates is being assumed and assigned pursuant to this Order.

       6.      In addition to the conditions to closing included in Section 6.1 of the AR

Agreement, prior to the Closing Date the Seller shall obtain a signed agreement from Navarro

Capital Partners, LLC (“Navarro”) transferring to the Debtors any rights Navarro has in the Arena

accounts receivable related to Invoice Nos. G19-1263, G19-1264, G19-1280, G19-1281, G19-

1337, G19-1338, and G19-1339 (the “Arena AR”). The Arena AR shall be considered AR Assets

under the AR Agreement.

       7.      Notwithstanding Bankruptcy Rule 6004(h), this Order shall be effective and

enforceable immediately upon entry hereof.

       8.      The Debtors are authorized and empowered to take all actions necessary to

implement the relief granted in this Order.

       9.      This Court shall retain jurisdiction with respect to all matters arising from or related

to the implementation or interpretation of this Order, including, but not limited to, any action by

any account debtor (i) to seek discovery from the Debtors, (ii) to seek declaratory relief related to

the claims or defenses set forth in paragraph 5, above, (iii) to interplead with this Court any

amounts owed to the Debtors, or (iv) to seek protection from this Court to the extent necessary to

prevent double payment on claims related to AR Assets.




                                                  3
10297847v3
       Case 19-34752 Document 323 Filed in TXSB on 10/24/19 Page 4 of 16




Dated: _______________, 2019
    Signed: October
       Houston, Texas24, 2019

                                         ____________________________________
                                _____________________________________________
                                         DAVID R. JONES
                                THE HONORABLE      DAVID R. JONES
                                         UNITED STATES BANKRUPTCY JUDGE
                                CHIEF UNITED   STATES BANKRUPTCY JUDGE




                                        4
10297847v3
Case 19-34752 Document 323 Filed in TXSB on 10/24/19 Page 5 of 16




                          EXHIBIT A
Case 19-34752 Document 323 Filed in TXSB on 10/24/19 Page 6 of 16
Case 19-34752 Document 323 Filed in TXSB on 10/24/19 Page 7 of 16
Case 19-34752 Document 323 Filed in TXSB on 10/24/19 Page 8 of 16
Case 19-34752 Document 323 Filed in TXSB on 10/24/19 Page 9 of 16
Case 19-34752 Document 323 Filed in TXSB on 10/24/19 Page 10 of 16
Case 19-34752 Document 323 Filed in TXSB on 10/24/19 Page 11 of 16
Case 19-34752 Document 323 Filed in TXSB on 10/24/19 Page 12 of 16
Case 19-34752 Document 323 Filed in TXSB on 10/24/19 Page 13 of 16
Case 19-34752 Document 323 Filed in TXSB on 10/24/19 Page 14 of 16
Case 19-34752 Document 323 Filed in TXSB on 10/24/19 Page 15 of 16
Case 19-34752 Document 323 Filed in TXSB on 10/24/19 Page 16 of 16
